        Case 2:17-cv-02641-RK Document 29-1 Filed 10/26/18 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                             :
            Plaintiff                          :      Civil Action No. 17-CV-2641
                                               :
             v.                                :      Honorable Robert F. Kelly
                                               :
JEFFERSON B. SESSIONS III, et al.              :
                                               :
                    Defendants                 :


                                       ORDER

      AND NOW, this __________ day of ____________, 20___, upon

consideration of Plaintiff’s Second Motion for Summary Judgment and supporting

Memorandum of Law, as well as any response thereto, it is ORDERED AND

DECREED that said Motion is GRANTED and judgment is entered in favor of

Plaintiff Edward A. Willliams. It is hereby declared that 18 U.S.C. § 922(g)(1), its

derivative regulations, and all related laws, policies, and procedures violate

Plaintiff’s right to Keep and Bear Arms as guaranteed by the Second Amendment

to the United States Constitution. Defendants are hereby enjoined from enforcing

against the Plaintiff 18 U.S.C. § 922(g)(1) and all its derivative regulations, and all

related laws, policies and procedures that would impede or criminalize Plaintiff’s

exercise of his right to Keep and Bear Arms.

                                                      BY THE COURT:

                                                     __________________________
                                                     Hon. Robert F. Kelly
